t c no united_states tax_court estate of clyde w turner sr deceased w barclay rushton executor petitioner v commissioner of internal revenue respondent docket no filed date decedent d transferred property to a family limited_partnership flp in exchange for general and limited_partnership interests and then transferred portions of his limited_partnership_interest as gifts during his lifetime in estate of turner v commissioner tcmemo_2011_209 we held that the inter_vivos transfer of property to the flp was subject_to sec_2036 in 138_tc_306 we held that d’s estate is not entitled to a marital_deduction with respect to the value of certain property included in d’s gross_estate under sec_2036 because the property was the subject of lifetime gifts and did not pass to d’s surviving_spouse under sec_2036 the value of the property transferred to the flp is included in d’s gross_estate and results in federal estate this opinion supplements our previously filed opinion in 138_tc_306 supplementing tcmemo_2011_209 and state death_tax liabilities d’s estate’s liability for federal estate and state_death_taxes arises solely because of the sec_2036 inclusion r filed computations and amended computations for entry of decision pursuant to rule tax_court rules_of_practice and procedure d’s estate objected the parties disagree as to whether d’s estate must reduce the sec_2056 marital_deduction by the amounts of the federal estate and state_death_taxes owed that r claims must be paid from estate assets passing to the surviving_spouse_marital_deduction property and whether d’s estate may increase the marital_deduction by postdeath income that was not included in the gross_estate but was generated by marital_deduction property held d’s estate is not required to reduce the marital_deduction by the amounts of the federal estate and state_death_taxes it owes because those taxes are attributable solely to the value of property included in the gross_estate under sec_2036 the executor has a right under sec_2207b to recover from the beneficiaries who received the property during d’s lifetime an amount equal to the federal estate and state_death_taxes plus interest attributable to those transfers and the executor must exercise the right of recovery under sec_2207b to prevent the marital_deduction property from bearing d’s estate’s tax burden contrary to d’s intent held further d’s estate may not increase the marital_deduction by the amount of postdeath income generated by the marital_deduction property charles e hodges ii and rose k drupiewski for petitioner caroline r krivacka william walter kiessling and beth a nunnink for respondent supplemental opinion marvel judge this matter is before the court on the objection by the estate of clyde w turner sr estate to respondent’s proposed amended computation for entry of decision submitted in response to our holdings in estate of turner v commissioner estate of turner i tcmemo_2011_209 supplemented by 138_tc_306 the parties ask the court to resolve the continuing controversy regarding the computation of the marital_deduction under sec_2056 the court held a hearing and counsel for both parties appeared and were heard the parties’ arguments regarding the correct computation of the marital_deduction require the court to decide two questions whether the estate is required to reduce the marital_deduction by the amounts of federal estate and state_death_taxes it owes when those taxes are attributable to the values of gifts made during decedent’s lifetime but included in the gross_estate by reason of sec_2036 sometimes referred to as sec_2036 assets and whether the estate is entitled to increase the marital_deduction by postdeath income generated by estate 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the date of decedent’s death and rule references are to the tax_court rules_of_practice and procedure assets that was reported on form_1041 u s income_tax return for estates and trusts and paid to the surviving_spouse background we adopt the findings_of_fact in estate of turner i and estate of turner ii for convenience and clarity we repeat the necessary facts below clyde w turner sr clyde sr resided in georgia when he died testate on date estate of turner i slip op pincite w barclay rushton is the executor of the estate id mr rushton resided in georgia when he petitioned this court on behalf of the estate id on date clyde sr and his wife jewell h turner established turner co a family limited_partnership flp that qualified as a georgia limited_liability partnership id pincite upon the formation of the flp clyde sr and jewell each contributed assets with a fair_market_value of dollar_figure total value of dollar_figure to the flp estate of turner ii t c pincite in exchange each received a general_partnership interest and a limited_partnership_interest id by date clyde sr had transferred in the 2jewell h turner died on date and a related case estate of turner v commissioner docket no involving her estate is pending for purposes of this opinion we refer to jewell and or her estate collectively as jewell aggregate limited_partnership interests totaling to family members as gifts in estate of turner i slip op pincite we held inter alia that under sec_2036 the value of the property that clyde sr had transferred to the flp must be included in the value of his gross_estate in estate of turner ii t c pincite- we held that the estate is not entitled to a marital_deduction for the value of the property that was brought back into the gross_estate by sec_2036 sometimes referred to as the sec_2036 inclusion before we filed our report in estate of turner ii we received and filed respondent’s computation for entry of decision first computation respondent calculated that the estate owed an estate_tax deficiency of dollar_figure after we filed our report in estate of turner ii the estate filed a notice of objection to the first computation presenting two alternative computations respondent filed a response to the estate’s notice of objection on date with leave of court respondent filed an amended computation for entry of decision amended computation as respondent explained in the motion for leave to file the amended computation in the first computation he allowed a deduction for the interest on the estate_tax but did not correspondingly reduce the marital_deduction by that amount according to respondent the amended computation corrects that mistake respondent’s amended computation shows an estate_tax deficiency of dollar_figure the estate filed a notice of objection to respondent’s amended computation which presented two alternative computations option shows an estate_tax deficiency of dollar_figure and option shows an estate_tax deficiency of dollar_figure after concessions the parties disagree as to whether the estate must reduce the marital_deduction by the amounts of the federal estate and state_death_taxes and related interest it owes and whether the estate may increase the marital_deduction by the amount of postdeath income that was not included in the calculation of the gross_estate but was instead reported on form_1041 and distributed to the surviving_spouse 3a comparison of the estate’s objections to the first and amended computations shows that the estate no longer disagrees that dollar_figure of funeral and legal and accounting expenses reduces the marital_deduction respondent concedes that interest on the state death_tax is deductible during the hearing the estate conceded that as of the hearing date expenses reportable on schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims and schedule k debts of the decedent and mortgages and liens of form_706 united_states estate and generation-skipping_transfer_tax return totaled dollar_figure and that the estate is not entitled to deduct dollar_figure of legal and accounting fees the estate also concedes that the marital_deduction should be reduced by dollar_figure the amount of expenses claimed on form_1041 that were charged to residue respondent filed a response to the estate’s notice of objection to respondent’s amended computation the estate with leave of court filed a reply and respondent filed his response to the estate’s reply to respondent’s amended computation the parties’ evolving positions are described below i federal estate and state_death_taxes discussion the parties agree that the only taxable_portion of the estate is the portion attributable to the sec_2036 inclusion the parties disagree as to whether the estate should reduce the marital_deduction by the resulting federal estate and state death_tax liabilities including interest respondent’s position is that the estate must reduce the marital_deduction by the amounts of federal estate and state_death_taxes the estate must pay because the only property available to fund the payments is property that would otherwise pass to jewell and qualify for the marital_deduction citing the estate’s sec_2207b right of recovery the estate disagrees we start with the basics of subchapter_a of subtitle b of the code sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides that the value of the decedent’s gross_estate includes the values of interests described in sec_2033 through an estate may deduct from the value of the gross_estate the value of certain property passing from the decedent to his or her surviving_spouse_marital_deduction see sec_2056 as relevant to this case sec_2056 provides that in determining the value of any interest in property passing to the surviving_spouse for which a marital_deduction is allowed we must take into account the effect which the tax imposed by sec_2001 or any estate succession legacy or inheritance_tax has on the net value to the surviving_spouse of such interest sec_2010 allows an estate a credit unified_credit that reduces its estate_tax liability sec_2002 requires the executor of the estate to pay the estate_tax regardless of the source of funds the executor uses to pay the estate_tax however an issue remains regarding which beneficiary’s interest bears the financial burden of the tax often the decedent’s will provides guidance to the executor regarding how the executor should allocate the tax burden among the heirs but the parties agree that clyde sr ’s will has no express provision regarding federal estate and state_death_taxes or their apportionment and we so find 4these findings_of_fact supplement our findings_of_fact in estate of turner i and estate of turner ii when a decedent fails to specify how an estate’s tax_liabilities should be allocated state law governs the manner in which those tax_liabilities are allocated among estate assets see 317_us_95 the parties agree that under georgia law the federal estate and state_death_taxes and accompanying interest are paid from the residue see ga code ann sec a west in an effort to identify and define the residue the parties focus on items eight and nine of clyde sr ’s will item eight expresses clyde sr ’s intent to leave assets to jewell undiminished by any estate inheritance succession death or similar taxes and having a value equal to the maximum marital_deduction 5the term residue as it relates to a decedent’s estate generally means the property comprising a decedent’s estate after payment of the estate’s debts funeral_expenses costs of administration and all specific and demonstrative bequests bryan a garner a dictionary of modern legal usage 2d ed quoting concise dictionary of law 2d ed 6the relevant portion of item eight of clyde sr ’s will reads as follows if jewell survives me and if there is a federal estate_tax in effect at the time of my death i give devise and bequeath to her cash securities or other_property of my estate undiminished by any estate inheritance succession death or similar taxes having a value equal to the maximum marital_deduction as finally determined in my federal estate_tax proceedings less the aggregate amount of marital deductions if any allowed for such tax purposes by reason of property or interests in property passing or which have passed to my continued item nine of clyde sr ’s will provides for the establishment of a_trust for the benefit of the children and grandchildren of clyde sr and jewell if certain conditions are met because of the reference in item nine to the rest residue continued said wife otherwise than pursuant to the provisions of this item provided however the amount of this bequest shall be reduced by the amount if any needed to increase my taxable_estate for federal estate_tax purposes to the largest amount that after allowing for the unified_credit against the federal estate_tax and the state_death_tax_credit against such tax but only to the extent that the use of such state_death_tax_credit does not increase the death_tax payable to any state will result in the smallest if any federal estate_tax being imposed on my estate 7item nine of clyde sr ’s will states if jewell survives me i give devise and bequeath all the rest residue and remainder of my property of every kind and description including lapsed legacies and devises wherever situated and whether acquired before or after the execution of this will to the trustee hereinafter named to be held administered and distributed as follows a commencing with the date of my death my trustee shall pay to or apply for the benefit of my wife and my issue such sums from the principal of and income from this trust in such shares and proportions as in its sole discretion shall be necessary or advisable from time to time for the medical_care education support and maintenance in reasonable comfort of my said wife and my issue taking into consideration to the extent my trustee deems advisable any other income or resources of my said wife and my issue known to my trustee and remainder of property the estate contends that item nine is the residuary clause of the will the estate argues that the assets passing to the trust under item nine and not the assets passing to jewell under item eight must bear the burden of the federal estate and state_death_taxes and other expenses respondent argues that because of the sec_2036 inclusion the unified_credit has been fully used and no trust under item nine comes into existence respondent urges us to conclude that the property passing to jewell under item eight is the residue and is the only source available to pay the estate’s tax_liabilities the parties’ argument regarding which provision of the will constitutes the residuary clause however fails to focus on important facts in this case items eight and nine of clyde sr ’s will in effect require the executor to distribute to jewell all property qualifying for the marital_deduction unless a credit bypass_trust was necessary to take advantage of the unified_credit available to the estate pursuant to these provisions the estate reported on the form_706 that an flp interest was allocated to jewell pursuant to item eight of clyde sr ’s will and the remaining flp interest was allocated to a credit bypass_trust pursuant to item nine of the will see estate of turner ii t c pincite because we held in estate of turner i that the value of the sec_2036 assets must be included in the value of the gross_estate the allocations described above have changed the sec_2036 inclusion exhausted the unified_credit under sec_2010 and generated an estate_tax liability because the unified_credit has been fully used it is no longer necessary to fund a credit bypass_trust under item nine of clyde sr ’s will and respondent’s first and amended calculations correctly reflect this in fact both parties’ computations recognize that the trust under item nine has not been and will not be established or funded and jewell is entitled to a distribution of the value of any property interest included in the estate except the sec_2036 assets that clyde sr transferred during his lifetime adjusted as legally required the problem we must solve here arises from the sec_2036 inclusion that inclusion created federal estate and state death_tax liabilities but the only assets presently available to the executor from which he can pay the liabilities are assets that should pass to jewell and which qualify for the marital_deduction respondent argues that because clyde sr transferred the sec_2036 assets during his lifetime and those assets are not available to the executor to fund the payment of the federal estate and state death_tax liabilities the assets that would otherwise pass to jewell and qualify for the marital_deduction are the only source of payment available to the estate and some part of those assets must be used to pay the liabilities thereby reducing the marital_deduction in respondent’s view jewell is the only heir and the assets cannot pass to her undiminished by taxes as item eight of the will mandates accordingly respondent contends because the marital_deduction is available only with respect to assets actually passing from the decedent to the surviving_spouse see sec_2056 sec_20_2056_a_-1 b ii estate_tax regs the marital_deduction must be reduced to account for the assets used to pay federal estate and state_death_taxes and related interest the estate disagrees and points to sec_2207b which provides in part sec_2207b estate_tax -- in general --if any part of the gross_estate on which tax has been paid consists of the value of property included in the gross_estate by reason of sec_2036 relating to transfers with retained_life_estate the decedent’s estate shall be entitled to recover from the person receiving the property the amount which bears the same ratio to the total_tax under this chapter which has been paid as-- a the value of such property bears to b the taxable_estate decedent may otherwise direct --paragraph shall not apply with respect to any property to the extent that the decedent in his will or a revocable_trust specifically indicates an intent to waive any right of recovery under this subchapter with respect to such property the estate contends that under sec_2207b the recipients of the sec_2036 assets during clyde sr ’s lifetime bear the burden of any taxes attributable to the sec_2036 inclusion we agree sec_2207b is one of several code sections that provide for a right of recovery for certain types of property or dispositions unless the will of a georgia decedent expressly directs otherwise georgia law does not limit any rights to reimbursement for federal_estate_taxes and other taxes that may be available to the executor under federal_law see ga code ann sec e as discussed above clyde sr ’s will does not address the payment of taxes or their apportionment nor does it express any intent regarding the right of recovery under sec_2207b or any other right of recovery provision this is not surprising because clyde sr did not know that the court would apply sec_2036 to his lifetime transfers item eight of clyde sr ’s will however clearly manifests his intention that the marital_deduction not be reduced or diminished by 8other right of recovery provisions are sec_2206 which allows a right of recovery for taxes generated by the inclusion of life_insurance_proceeds in the decedent’s gross_estate sec_2207 which provides for a right of recovery for taxes generated by property included in the gross_estate by virtue of the decedent’s having possessed a power_of_appointment and sec_2207a which provides for a right of recovery for the tax attributable to qualified_terminable_interest_property assets the estate’s tax_liabilities it is reasonable to assume that clyde sr would want his executor to take all steps necessary to ensure that the property passing to his surviving_spouse and qualifying for the marital_deduction not be impaired respondent argues that the right of recovery under sec_2207b cannot preserve the maximum marital_deduction because the right of recovery can be exercised only after taxes have been paid however the fact that the estate may exercise the right of recovery under sec_2207b only after the taxes have been 9the parties do not address 506_f2d_1144 10th cir aff’g 59_tc_617 but we find it appropriate to distinguish this case in estate of wycoff v commissioner f 2d pincite the decedent’s will created two trusts one in favor of his wife and the other for the benefit of his son the decedent directed that federal estate and state_death_taxes be paid out of the portion of his estate that was not in the marital trust but at the same time he granted the executor discretion to pay these taxes out of the marital trust if the executor considered it prudent to do so the u s court_of_appeals for the tenth circuit reasoned that although the will expressed a preference for payment from the part of the estate not included in the marital trust the will contained no positive direction that federal estate and state_death_taxes be paid from the part of the estate not included in the marital share id pincite the court_of_appeals stated a s we view it such an express provision would be necessary to justify a ruling for the executor and held that sec_2056 renders the marital share available to the surviving_spouse subject_to the payment of death taxes id as a result the court_of_appeals held that the value of the marital_deduction had to be reduced by the amount of the applicable taxes estate of wycoff is distinguishable because the executor of the estate could choose from which trust to pay the expenses in this case however clyde sr ’s will is silent as to the payment of taxes and we have found that clyde sr wanted to maximize the marital_deduction and that the executor must exercise the right of recovery under sec_2207b paid does not require that the marital_deduction be reduced by the tax payment amounts the process of administering an estate is multifaceted and can be quite complex and time consuming it involves some or all of the following actions the opening of a probate proceeding the identification and valuation of a decedent’s assets and liabilities the preparation of required tax returns and probate papers the payment of relevant liabilities and bequests the resolution of any disputes affecting the estate such as estate_tax disputes and beneficiary litigation and the distribution of the residue in accordance with a decedent’s will or if none with applicable state intestacy laws see generally c j s executors administrators sec_212 westlaw in an estate that includes the value of sec_2036 assets an executor must find a way to pay the tax_liabilities created by the sec_2036 assets while dealing with the reality created by sec_2036 the actual sec_2036 assets are not in the possession or control of the executor and cannot be used by the executor to pay the tax_liabilities they create sec_2207b gives an executor a mechanism to replenish estate assets that the executor uses to pay the federal estate and state death_tax liabilities attributable to the values of the phantom sec_2036 assets included in the estate because the value of the sec_2036 assets is already included in the calculation of the gross_estate any recovery under sec_2207b should not increase the gross_estate but will enable the executor to distribute to the surviving_spouse the net value of the estate undiminished by the tax_liabilities attributable to the sec_2036 inclusion respondent also argues that the effect of failing to reduce the marital_deduction by the tax_liabilities attributable to the sec_2036 assets is to shelter from the estate_tax the property brought into a decedent’s estate pursuant to sec_2036 respondent states that this would effectively undo what has been accomplished by sec_2036 respondent points out that if the executor pursues the recovery the subsequent recovery_of the estate_tax amount makes the beneficiary who bore the burden whole respondent cites sec_20_2056_b_-4 estate_tax regs in support of his argument that section provides in the determination of the value of any property interest which passed_from_the_decedent_to_his_surviving_spouse there must be taken into account the effect which the federal estate_tax or any estate succession legacy or inheritance_tax has upon the net value to the surviving_spouse of the property interest however it does not support respondent’s position because its application turns on whether the federal estate_tax has an effect upon the net value of the property interest passing to the surviving_spouse the regulation does not state that the federal estate_tax always has an effect on the net value of the surviving spouse’s interest the examples in the regulation support a more limited and nuanced application of the regulation sec_20_2056_b_-4 estate_tax regs explains that if the decedent’s only bequest to the surviving_spouse is dollar_figure and the spouse is required to pay a state inheritance_tax of dollar_figure the value of the marital_deduction is dollar_figure unlike in the case at hand in this example it is the spouse and not the executor of the estate who is required to pay a state death_tax sec_20_2056_b_-4 estate_tax regs addresses a situation where a decedent devised real_property to his surviving_spouse and also bequeathed to her a nondeductible interest for life under a_trust in this example the state of residence imposed an inheritance_tax with respect to the two interests again the example assumes that the surviving_spouse bears the burden of paying the inheritance_tax liability and concludes that the tax payment reduces the marital_deduction sec_20_2056_b_-4 estate_tax regs further supports the conclusion that in evaluating the effect of the federal estate_tax upon the value of the interest passing to the surviving_spouse the regulation applies only when the surviving spouse’s share bears the tax burden it provides if the decedent bequeaths his residuary_estate or a portion of it to his surviving_spouse and his will contains a direction that all death taxes shall be payable out of the residuary_estate the value of the bequest for the purpose of the marital_deduction is based upon the amount of the residue as reduced pursuant to such direction if the residuary_estate or a portion of it is bequeathed to the surviving_spouse and by the local law the federal estate_tax is payable out of the residuary_estate the value of the bequest for the purpose of the marital_deduction may not exceed its value as reduced by the federal estate_tax unlike the examples discussed above because of sec_2207b the estate_tax burden in this case is not imposed on the surviving spouse’s share of the estate and does not require a reduction in the marital_deduction consequently we conclude that respondent’s reliance on sec_20_2056_b_-4 estate_tax regs is misplaced under sec_2036 the gross_estate includes the values of the sec_2036 assets that clyde sr transferred during his lifetime the fact that property that might otherwise go to the surviving_spouse would be used to pay the estate_tax liabilities attributable to the sec_2036 assets does not compel a conclusion that the marital_deduction must be reduced the estate is entitled to recover from the recipients of sec_2036 assets during clyde sr ’s lifetime an amount equal to the liability attributable to the sec_2036 inclusion that the estate pays that recovery will enable the estate to distribute to the surviving_spouse property value undiminished by the tax_payments sec_20_2056_b_-4 estate_tax regs does not require a different result when the federal estate and state_death_taxes have no effect upon the net value distributable to the surviving_spouse see eg estate of gill v commissioner tcmemo_2012_7 marital_deduction not reduced where marital_deduction property does not bear the economic burden of the tax accordingly we hold that the estate need not reduce the marital_deduction by the amount of federal estate and state_death_taxes it must pay because the tax_liabilities are attributable to the sec_2036 assets the estate has the right to recover the amount_paid under sec_2207b and the estate must exercise that right to recover to give effect to clyde sr ’s intention that jewell receive her share of the estate undiminished by the estate’s tax obligations respondent makes an additional argument that focuses on the interest owed on the federal estate_tax liability respondent contends that under sec_20_2056_b_-4 estate_tax regs the estate_tax interest_expense is a transmission expense and therefore it reduces the residue and correspondingly reduces the marital_deduction however under sec_2207b i n the case of penalties sec_20_2056_b_-4 estate_tax regs defines estate transmission expenses as expenses that would not have been incurred but for the decedent’s death and the consequent necessity of collecting the decedent’s assets paying the decedent’s debts and death taxes and distributing the decedent’s property to those who are entitled to receive it and interest attributable to the additional taxes described in subsection a rules similar to the rules of subsections a and b of sec_2207b shall apply accordingly the amount that the estate is entitled to recover from the sec_2036 asset recipients includes applicable_interest ii postdeath income relying on sec_20_2056_b_-4 estate_tax regs the estate contends that the marital_deduction should be increased by the amount of income generated by estate assets ie postdeath income allocated to the marital sharedollar_figure respondent disagrees according to respondent income from estate assets which was reported on the form_1041 was not included in the gross_estate and therefore is not a deductible_interest within the meaning of sec_20_2056_a_-1 and b estate_tax regs sec_20_2056_a_-1 estate_tax regs provides a deduction is allowed under sec_2056 from the gross_estate of a decedent for the value of any property interest which passes from the decedent to the decedent’s surviving_spouse if the interest is a deductible_interest as defined in a - see also sec_20_2056_a_-1 estate_tax regs property interest qualifying for the marital_deduction must be a deductible_interest sec_11the estate contends and respondent does not appear to dispute that the amount of postdeath income as of the hearing date was dollar_figure a -2 b estate_tax regs defines deductible interests as interests that do not fall within one of the categories of nondeductible_interests described in sec_20_2056_a_-2 through estate_tax regs section a - b estate_tax regs provides that a ny property interest which passed_from_the_decedent_to_his_surviving_spouse is a ‘nondeductible interest’ to the extent it is not included in the decedent’s gross_estate in respondent’s view because the postdeath income was not included in the gross_estate here it cannot increase the marital_deduction we start and end our analysis with the relevant estate_tax provisions sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the value of the gross_estate is determined by adding the value of all property owned by the decedent at the time of death sec_2031 the taxable_estate is then determined by subtracting certain deductions from the value of the decedent’s gross_estate sec_2051 among the deductions allowed is the marital_deduction under sec_2056 sec_2056 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to a surviving_spouse it contains an important caveat the marital_deduction is permitted only to the extent that such interest is included in determining the value of the gross_estate sec_2056 any income that estate assets may generate after the date of the decedent’s death must be reported as ordinary_income for federal_income_tax purposes and income_tax paid as appropriate sec_1 the income earned by an estate during the estate’s administration is not included in the gross_estate and is not subject_to federal estate_tax see 91_tc_100 sec_20_2056_b_-4 estate_tax regs is part of a broader set of regulations that explain how the marital_deduction is calculated the regulation provides rules for determining the effect of administration_expenses upon the marital_deduction it defines three terms used in determining the effect of administration expenses--management expenses transmission expenses and marital share for purposes of sec_20_2056_b_-4 estate_tax regs marital share is defined as the property or interest in property that passed_from_the_decedent for which a deduction is allowable under sec_2056 sec_20_2056_b_-4 estate_tax regs marital share includes the income produced by the property or interest in property during the period of administration if the income under the terms of the governing instrument or applicable local law is payable to the surviving_spouse or is to be added to the principal of the property interest passing to or for the benefit of the surviving_spouse id the estate contends that sec_20_2056_b_-4 estate_tax regs entitles the estate to increase the marital_deduction by the amount of income earned after clyde sr ’s death during the administration of the estate because the regulation provides that the income is included in the marital share respondent disagrees for two reasons first the postdeath income_interest is not a deductible_interest under the regulation because it was not included in the gross_estate second the estate misreads sec_20_2056_b_-4 estate_tax regs because it fails to consider it in context respondent notes that paragraph d was added to sec_20_2056_b_-4 estate_tax regs in in response to the supreme court’s opinion in 520_us_93 in commissioner v estate of hubert u s pincite the supreme court relying on a prior regulation held that the estate was not required to reduce marital and charitable deductions by the amount of administration_expenses paid from income generated by assets allocated to marital and charitable_bequests under the regulation as applicable in estate of hubert i n determining the value of the interest in property passing to the spouse account must be taken of the effect of any material limitations upon her right to income from the property sec_20_2056_b_-4 estate_tax regs as in effect in the department of the treasury subsequently amended the regulation to delete the material limitations standard see t d 1999_2_cb_679 and to introduce the principles for evaluating the effect of administration_expenses upon the marital_deduction that are currently found in sec_20_2056_b_-4 estate_tax regs sec_20_2056_b_-4 through estate_tax regs classifies expenses into three categories transmission expenses management expenses attributable to the marital share and management expenses not attributable to the marital share it also provides three rules for taking into account the effect of those expenses first for purposes of determining the marital_deduction if transmission expenses are paid from the marital share the value of the marital share is reduced by the amount of the estate transmission expenses see sec_20_2056_b_-4 estate_tax regs second the value of the marital share is not reduced by the amount of the estate management expenses attributable to and paid from the marital sharedollar_figure see id subpara third for purposes of determining 12pursuant to sec_2056 however the allowable marital_deduction must be reduced by the amount of any such management expenses that are continued the marital_deduction the value of the marital share is reduced by the estate management expenses that are paid from the marital share but attributable to a property interest not included in the marital share see id subpara the estate points to the definition of marital share in section b - d iii estate_tax regs as the authority for increasing the marital_deduction by the amount of postdeath income allocated and paid to the surviving_spouse at first blush the estate would appear to be right but while portions of sec_20_2056_b_-4 estate_tax regs are confusing we will accept respondent’s contention that marital share is defined solely for the purpose of calculating the effect of administration_expenses on the marital_deduction it does not purport to increase the marital_deduction otherwise allowable under sec_2056 nor could it sec_2056 limits the marital_deduction to the value of the interest that is included in the value of the gross_estate income produced by the estate’s assets after the decedent’s death is not included in the calculation of the gross_estate and therefore does not increase the marital_deduction allowable under sec_2056 see also sec_20_2056_a_-1 estate_tax regs accordingly although the postdeath income may increase the marital share under specified circumstance sec_12 continued deducted under sec_2053 on the decedent’s federal estate_tax_return sec_20_2056_b_-4 estate_tax regs for purposes of calculating the impact of administration_expenses on the marital_deduction under sec_20_2056_b_-4 estate_tax regs it does not and cannot increase the amount of the marital_deduction otherwise allowable under sec_2056 and related regulations we hold that the estate may not increase the marital_deduction by the amount of postdeath income generated by assets passing to jewell we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
